Title: To Thomas Jefferson from William Harris Crawford, 31 January 1825
From: Crawford, William Harris
To: Jefferson, Thomas


Dear sir
Washington
31st Jany 1825
By this day’s mail I send you a sample of the flour of Cremona  & a parcel of various seeds which have been sent to mr W Appleton the American Consul at Leghorn with a request that they should be sent to you—My general health is now good but my hand–writing is nearly destroyed as you will perceive by this letter. You may be surprized at the declaration that my general health is good, especially as the state of my health is.  as a justification of a condition which is astonishin every person here except my self. I have long Known the process that juggles &  have been well convinced that he would according to any calculation of interest that he might make It is  that I expected he would make a different Calculation & separate him self from those who are disposed to think well of him & would be disposed under different circumstances to support him—That the die is cast there can be no doubtI am respectfully your most obt servtWm H Crawford